Citation Nr: 1516347	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  07-03 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to August 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Cleveland, Ohio Department of Veteran Affairs (VA) Regional Office (RO).  In December 2007, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In February 2008 the case was remanded for additional development.

In February 2008 the Board also remanded claims seeking service connection for posttraumatic stress disorder and for residuals of a right great toe injury.  An interim rating decision granted service connection for such disabilities, and those matters  are no longer on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record found that further evidentiary development remains necessary.  

The February 2008 Board remand in the matter of service connection for sinusitis was in part to obtain a medical opinion regarding a nexus between notations of recurrent sinusitis in the record and complaints of sinusitis and other ear, nose, and throat (ENT) problems that were apparently treated in service.  ENT examinations of the Veteran in January and July 2009 found he has chronic rhinitis related to his service, and the AOJ granted service connection for chronic rhinitis.  Sinusitis was not diagnosed, and the examiners did not provide nexus opinions regarding such disability (as requested).  However, as sinusitis (for which the Veteran continues to receive treatment) was diagnosed during the pendency of the instant claim, the matter of a nexus between such disability and the Veteran's remains to be resolved, and requires medical guidance.  Consequently, a remand to ensure compliance with the prior remand instructions is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, certain postservice treatment records appear to be outstanding.  The most recent VA treatment records in the record are dated in May 2013.  Almost two years have passed, and the Veteran apparently receives ongoing treatment from VA providers.  Records of such treatment are constructively of record, may contain pertinent information, and must be secured.  

The case is REMANDED for the following:

1. The AOJ should secure for the record complete copies of all (updated to the present) records of VA evaluations or treatment the Veteran has received for sinusitis since May 2013.  

2. The AOJ should then arrange for the Veteran to be examined by an otolaryngologist to determine the likely etiology of his sinusitis.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies indicated should be completed.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Does the Veteran have a diagnosis of chronic sinusitis?  If the opinion is that he does not, such conclusion must be reconciled with the notations of sinusitis in VA treatment records.

b. If chronic sinusitis is diagnosed, what is the likely etiology for such disability?  Specifically, is it at least as likely as not (a 50 percent or better probability) that it is related to his military service (and the notations of sinusitis and ENT problems treated therein)?

All opinions must include rationale.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

